Case 1:19-ap-01008          Doc 8   Filed 04/12/19 Entered 04/12/19 11:34:21             Desc Main
                                    Document     Page 1 of 10


                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF RHODE ISLAND

                                               )
In Re: Kristin M. Allard,                      )                        Chapter 7
                                               )                        No. 18-10820
       Debtor                                  )
                                               )
Charles A. Pisaturo, Jr., Chapter 7 Trustee    )
                                               )
       Plaintiff                               )
                                               )
       vs.                                     )                        A.P. No. 1:19-ap-01008
                                               )
Theresa Primo &                                )
Janis A. Goneconte,                            )
       Defendants                              )
                                               )

                                          ANSWER

       Now comes the Defendant, Janis A. Goneconte, in the above-entitled matter and hereby

answers the Complaint as follows:

       1. Defendant, Janis A. Goneconte, hereby admits the allegations contained in Paragraph

             1 of the Plaintiff’s Complaint.

       2. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

             either admit or deny the allegations contained in Paragraph 2 of the Plaintiff’s

             Complaint and leaves the Plaintiff to his proof thereon.

       3. Defendant, Janis A. Goneconte, hereby admits the allegations contained in Paragraph

             3 of the Plaintiff’s Complaint.

       4. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

             either admit or deny the allegations contained in Paragraph 4 of the Plaintiff’s

             Complaint but leaves the Plaintiff to his proof thereon.




                                                   1
Case 1:19-ap-01008       Doc 8    Filed 04/12/19 Entered 04/12/19 11:34:21             Desc Main
                                  Document     Page 2 of 10


Jurisdiction and Venue

      5. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

           either admit or deny the allegations contained in Paragraph 5 of the Plaintiff’s

           Complaint but leaves the Plaintiff to his proof thereon.

      6. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

           either admit or deny the allegations contained in Paragraph 6 of the Plaintiff’s

           Complaint but leaves the Plaintiff to his proof thereon.

      7. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

           either admit or deny the allegations contained in Paragraph 7 of the Plaintiff’s

           Complaint but leaves the Plaintiff to his proof thereon.

   Facts

      8. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

           either admit or deny the allegations contained in Paragraph 8 of the Plaintiff’s

           Complaint and leaves the Plaintiff to his proof thereon.

      9. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

           either admit or deny the allegations contained in Paragraph 9 of the Plaintiff’s

           Complaint and leaves the Plaintiff to his proof thereon.

      10. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

           either admit or deny the allegations contained in Paragraph 10 of the Plaintiff’s

           Complaint and leaves the Plaintiff to his proof thereon.

      11. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

           either admit or deny the allegations contained in Paragraph 11 of the Plaintiff’s

           Complaint and leaves the Plaintiff to his proof thereon.



                                                2
Case 1:19-ap-01008     Doc 8    Filed 04/12/19 Entered 04/12/19 11:34:21            Desc Main
                                Document     Page 3 of 10


     12. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

        either admit or deny the allegations contained in Paragraph 12 of the Plaintiff’s

        Complaint and leaves the Plaintiff to his proof thereon.

     13. Defendant, Janis A. Goneconte, hereby admits to the allegations contained in

        Paragraph 13 of the Plaintiff’s Complaint.

     14. Defendant, Janis A. Goneconte, hereby admits to the allegations contained in

        Paragraph 14 of the Plaintiff’s Complaint.

     15. Defendant, Janis A. Goneconte, hereby admits to the allegations contained in

        Paragraph 15 of the Plaintiff’s Complaint.

     16. Defendant, Janis A. Goneconte, hereby admits to the allegations contained in

        Paragraph 16 of the Plaintiff’s Complaint.

     17. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

        either admit or deny the allegations contained in Paragraph 17 of the Plaintiff’s

        Complaint and leaves the Plaintiff to his proof thereon.

     18. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

        either admit or deny the allegations contained in Paragraph 18 of the Plaintiff’s

        Complaint and leaves the Plaintiff to his proof thereon.

     19. Defendant, Janis A Goneconte, is without information or knowledge to either admit

        or deny the allegations contained in Paragraph 19 of the Plaintiff’s Complaint and

        leaves the Plaintiff to his proof thereon.

     20. Defendant, Janis A. Goneconte, is without information or knowledge to either admit

        or deny the allegations contained in Paragraph 20 of the Plaintiff’s Complaint and

        leaves the Plaintiff to his proof thereon.



                                               3
Case 1:19-ap-01008     Doc 8    Filed 04/12/19 Entered 04/12/19 11:34:21            Desc Main
                                Document     Page 4 of 10


     21. Defendant, Janis A. Goneconte, is without information or knowledge to either admit

        or deny the allegations contained in Paragraph 21 of the Plaintiff’s Complaint and

        leaves the Plaintiff to his proof thereon.

     22. Defendant, Janis A. Goneconte, is without information or knowledge to either admit

        or deny the allegations contained in Paragraph 22 of the Plaintiff’s Complaint and

        leaves the Plaintiff to his proof thereon.

     23. Defendant, Janis A. Goneconte, is without information or knowledge to either admit

        or deny the allegations contained in Paragraph 23 of the Plaintiff’s Complaint and

        leaves the Plaintiff to his proof thereon.

     24. Defendant, Janis A. Goneconte, hereby admits that money was owed to Laurel Hill,

        Peter Goneconte and/or Janis Goneconte. As to the remainder of the paragraph,

        Defendant is without sufficient information or knowledge to either admit or deny and

        leaves the Plaintiff to his proof thereon.

     25. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

        either admit or deny the allegations contained in Paragraph 25 of the Plaintiff’s

        Complaint but leaves the Plaintiff to his proof thereon.

     26. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

        either admit or deny the allegations contained in Paragraph 26 of the Plaintiff’s

        Complaint but leaves the Plaintiff to his proof thereon.

     27. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

        either admit or deny the allegations contained in Paragraph 27 of the Plaintiff’s

        Complaint but leaves the Plaintiff to his proof thereon.




                                               4
Case 1:19-ap-01008     Doc 8    Filed 04/12/19 Entered 04/12/19 11:34:21            Desc Main
                                Document     Page 5 of 10


     28. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

        either admit or deny the allegations contained in Paragraph 28 of the Plaintiff’s

        Complaint but leaves the Plaintiff to his proof thereon.

     29. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

        either admit or deny the allegations contained in Paragraph 29 of the Plaintiff’s

        Complaint but leaves the Plaintiff to his proof thereon.

     30. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

        either admit or deny the allegations contained in Paragraph 30 of the Plaintiff’s

        Complaint but leaves the Plaintiff to his proof thereon.

     31. Defendant, Janis A. Goneconte, hereby admits that money owed was unpaid. As to

        the remainder of the paragraph, the Defendant is without sufficient information and

        knowledge to either admit or deny and leaves the Plaintiff to his proof thereon.

     32. There is no 32 listed in the Plaintiff’s Complaint.

     33. There is no 33 listed in the Plaintiff’s Complaint.

     34. There is no 34 listed in the Plaintiff’s Complaint.

     35. There is no 35 listed in the Plaintiff’s Complaint.

     36. There is no 36 listed in the Plaintiff’s Complaint.

     37. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

        either admit or deny the allegations contained in Paragraph 37 of the Plaintiff’s

        Complaint but leaves the Plaintiff to his proof thereon.

     38. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

        either admit or deny the allegations contained in Paragraph 38 of the Plaintiff’s

        Complaint but leaves the Plaintiff to his proof thereon.



                                               5
Case 1:19-ap-01008    Doc 8    Filed 04/12/19 Entered 04/12/19 11:34:21             Desc Main
                               Document     Page 6 of 10


     39. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

        either admit or deny the allegations contained in Paragraph 39 of the Plaintiff’s

        Complaint but leaves the Plaintiff to his proof thereon.

     40. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

        either admit or deny the allegations contained in Paragraph 40 of the Plaintiff’s

        Complaint but leaves the Plaintiff to his proof thereon.

     41. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

        either admit or deny the allegations contained in Paragraph 41 of the Plaintiff’s

        Complaint but leaves the Plaintiff to his proof thereon.

     42. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

        either admit or deny the allegations contained in Paragraph 42 of the Plaintiff’s

        Complaint but leaves the Plaintiff to his proof thereon.

     43. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

        either admit or deny the allegations contained in Paragraph 43 of the Plaintiff’s

        Complaint but leaves the Plaintiff to his proof thereon.

     44. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

        either admit or deny the allegations contained in Paragraph 44 of the Plaintiff’s

        Complaint but leaves the Plaintiff to his proof thereon.

     45. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

        either admit or deny the allegations contained in Paragraph 45 of the Plaintiff’s

        Complaint but leaves the Plaintiff to his proof thereon.




                                             6
Case 1:19-ap-01008     Doc 8   Filed 04/12/19 Entered 04/12/19 11:34:21             Desc Main
                               Document     Page 7 of 10


     46. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

        either admit or deny the allegations contained in Paragraph 46 of the Plaintiff’s

        Complaint but leaves the Plaintiff to his proof thereon.

     47. Defendant, Janis A. Goneconte, hereby admits the allegations contained in Paragraph

        47 of the Plaintiff’s Complaint.

     48. Defendant, Janis A. Goneconte, hereby admits the allegations contained in Paragraph

        48 of the Plaintiff’s Complaint.

     49. Defendant, Janis A. Goneconte, hereby admits the allegations contained in Paragraph

        49 of the Plaintiff’s Complaint.

     50. Defendant, Janis A. Goneconte, hereby denies the allegations contained in Paragraph

        50 of the Plaintiff’s Complaint.

     51. Defendant, Janis A. Goneconte, hereby denies the allegations contained in Paragraph

        51 of the Plaintiff’s Complaint.

                                           Count I

                     (Fraudulent Transfer of the Property Under
                  11 U.S.C. § 548 and R.I. Gen. Laws. § 6-16-1 et seq.)

     52. The Defendant hereby incorporates Paragraphs 1 through 51 of this Answer as if fully

        set forth herein.

     53. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

        either admit or deny the allegations contained in Paragraph 53 of the Plaintiff’s

        Complaint but leaves the Plaintiff to his proof thereon.

     54. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

        either admit or deny the allegations contained in Paragraph 54 of the Plaintiff’s

        Complaint but leaves the Plaintiff to his proof thereon.

                                              7
Case 1:19-ap-01008      Doc 8    Filed 04/12/19 Entered 04/12/19 11:34:21            Desc Main
                                 Document     Page 8 of 10


     55. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

         either admit or deny the allegations contained in Paragraph 55 of the Plaintiff’s

         Complaint but leaves the Plaintiff to his proof thereon.

     56. Defendant, Janis A. Goneconte, hereby denies the allegations contained in Paragraph

         56 of the Plaintiff’s Complaint.

     57. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

         either admit or deny the allegations contained in Paragraph 57 of the Plaintiff’s

         Complaint but leaves the Plaintiff to his proof thereon.

     58. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

         either admit or deny the allegations contained in Paragraph 58 of the Plaintiff’s

         Complaint but leaves the Plaintiff to his proof thereon.

                                            Count II

Recovery of Hudson Street Transfer and of Subsequent Transfer(s) from Janis Goneconte
                                  (11 U.S.C. § 550)

     59. The Defendant hereby incorporates Paragraphs 1 through 58 of this Answer as if fully

         set forth herein.

     60. Defendant, Janis A. Goneconte, hereby denies the allegations contained in Paragraph

         60 of the Plaintiff’s Complaint.

     61. Defendant, Janis A. Goneconte, hereby admits that she holds a mortgage on the

         Hudson Street Property. As to the remainder of the paragraph, the Defendant is

         without sufficient information and knowledge to either admit or deny and leaves the

         Plaintiff to his proof thereon.




                                               8
Case 1:19-ap-01008       Doc 8    Filed 04/12/19 Entered 04/12/19 11:34:21             Desc Main
                                  Document     Page 9 of 10


       62. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

           either admit or deny the allegations contained in Paragraph 62 of the Plaintiff’s

           Complaint but leaves the Plaintiff to his proof thereon.

       63. Defendant, Janis A. Goneconte, is without sufficient information or knowledge to

           either admit or deny the allegations contained in Paragraph 63 of the Plaintiff’s

           Complaint but leaves the Plaintiff to his proof thereon.

   WHEREFORE, the Defendant, Janis A. Goneconte, prays that this Honorable Court

determine, declare, and enter judgment for the Defendant as follows:

   A. Dismiss the Plaintiff’s Complaint in its entirety;

   B. Assess the Defendant, Janis A. Goneconte’s, attorney’s fees and determine that the

       Defendant is entitled to payment thereof, as well as costs and other expenses incurred by

       Defendant in this proceeding; and

   C. Grant the Defendant, Janis A. Goneconte, any and all such other and further relief as this

       Honorable Court deems meet and just.

                                                     Defendant,
                                                     Janis A. Goneconte,
                                                     By her attorney,



                                                     /s/ Frank S. Lombardi
                                                     Frank S. Lombardi, Esquire (#3957)
                                                     370 Atwood Avenue
                                                     Cranston, RI 02920
                                                     Tel: (401) 453-3900
                                                     Fax: (401) 453-3920
                                                     fsl@lombardilawri.com




                                                9
Case 1:19-ap-01008        Doc 8    Filed 04/12/19 Entered 04/12/19 11:34:21             Desc Main
                                  Document      Page 10 of 10


                                       CERTIFICATION

       I, the undersigned, hereby certify that on the 12th day of April, 2019, a copy of the
foregoing document was electronically filed and served on the following parties:

                              Matthew J. McGowan, Esquire, #2770
                              Salter McGowan Sylvia & Leonard, Inc.
                              56 Exchange Terrace, Suite 500
                              Providence, RI 02903
                              Tel. (401) 274-0300
                              Fax (401) 453-0073
                              mmcgowan@smsllaw.com

        The document(s) electronically filed and served are available for viewing and
downloading from the Court’s CM/ECF system, and that all participants in the case are
registered CM/ECF users and that service will be accomplished by the CM/ECF system.


                                                             /s/ Alexander B. Terry




                                                10
